DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant's Information Disclosure Statement (IDS) filed 12 November 2019.  The IDS has been entered and considered. 
		
Drawings
The drawings are objected to because of the following:
   Figures 1-3:  Lines, numbers and letters not uniformly thick and well defined, clean, durable, and black (poor line quality).
      The reference numerals and text are blurry as they have a dot matrix background, which distorts the view.

      Figure 3:  Numbers, letters, and reference characters must be at least .32 cm (1/8 inch) in height.  See 37 C.F.R. 1.84(p)(3).
         The numerals and the text are slightly less that the required amount.



   Providing a tuning fork, the probe tip being on the tuning fork, as recited in claim 16.

   No new matter should be entered.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the majority of the abstract is directed to subject matter that has been claimed in parent applications.  The claims of this application are directed to a scanning probe microscope; and therefore, the abstract of the instant application should reflect that subject matter.  Correction is required.  See MPEP § 608.01(b).


The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The claimed subject matter of the instant application is directed to a scanning probe microscope and not "cleaning of nanostructures" as the current title reflects.


The disclosure is objected to because of the following informalities:
   Page 1, Top of Page:  The title "CLEANING OF NANOSTRUCTURES" should be corrected to something more in line with what is currently being claimed.
   Paragraph [0001], line 2:  The phrase -- now U.S. Patent No. 10,53,515, -- should be inserted prior to the term "entitled".
   Paragraph [0010], line 1:  A -- hyphen -- should be inserted between the terms "cross" and "sectional".
   Paragraph [0026], line 3:  The article -- a -- should be inserted prior to both the numerals "2" and "1"; and a -- comma -- should be inserted prior to the term "such".

  Paragraph [0028], line 1:  The article -- a -- should be inserted prior to the term "cross"; and a -- hyphen -- should be inserted between the terms "cross" and "sectional".
   Paragraph [0028], line 2:  Reference numeral "10" should be corrected to read -- 20 --.
   Paragraph [0042], line 1:  The article -- a -- or -- the -- should be inserted prior to the term "scanning".
   Paragraph [0042], line 2:  The term "stuck" is incorrect or may be the incorrect tense.
   Paragraph [0051], line 7:  The term "figures" should be corrected to read
-- Figures --.
Appropriate correction is required.

                                 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	   Re claim 1, claim line 6:  It is not clear how the system controller acts "to control the scanning force microscope" as claimed.  The preamble recites a scanning probe microscope, comprising; and the body of the claim recites a tip, a voltage source, a sample positioner, and a system controller.  Thus, the system controller is but a piece of the microscope.  It is not clear how a piece of the invention controls the entirety of the invention.  The controller is only capable of controlling that which has been previously claimed, which is the voltage source and/or the sample positioner.  The claim is directed to the four elements claimed; and the preamble is just a label used to identify the collective structure claimed, but it is the four elements that define the invention not the label ascribed to the collective.
	   NOTE:  The examiner is going to interpret the phrase "to control the scanning probe microscope" as controlling the voltage source and/or the sample positioner for purposes of applying prior art. 

   Re claim 10, claim line 6:  It is not clear how the system controller acts "to control the scanning force microscope" as claimed.  The preamble recites a scanning probe microscope, comprising; and the body of the claim recites a tip, a voltage source, a sample positioner, and a system controller.  Thus, the system controller is but a piece of the microscope.  It is not clear how a piece of the invention controls the entirety of the invention.  The controller is only capable of controlling that which has been previously claimed, which is the voltage source and/or the sample positioner.  The claim is directed 
   NOTE:  The examiner is going to interpret the phrase "to control the scanning probe microscope" as controlling the voltage source and/or the sample positioner for purposes of applying prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,656,511 (Tseng et al.) in view of US 6,866,898 (Baglin et al.).
   With respect to the limitations of claim 1, Tseng et al. disclose a scanning probe microscope (Figures 1-2D) comprising:
      a metal coated probe tip (106) (col. 3, lines 65-67 - probe tip coated with a metal layer- Figures 1-2D);
      a voltage source (110) to apply a bias voltage between the probe tip and a sample (col. 3, lines 29-33 - Figures 1-2D), the bias voltage being between 0.5 V and 2 V (col. 4, lines 64-66 - bias pulse voltage ranges from 1 millivolt to 10 volts);
col. 4, lines 1-2 and 9-10); and 
      a system controller to control the positioner (col. 4, lines 7-10).
   Tseng et al. fail to disclose a sample positioner to position the sample in relation to the probe tip; and a system controller to control the scanning probe microscope.
    Baglin et al. disclose in the same field of endeavor an atomic force microscope system (54 - Figure 4B), comprising:
      a tip (56); a bias voltage source (64); a sample positioner (piezo tube) to position the sample (60) in relation to the probe tip (56); and a system controller (62) to control the voltage source and/or the sample positioner (col. 6, lines 54-57).  Modifying Tseng et al. to provide a sample positioner would have been an obvious modification over a tip positioner as each device allows greater precision in moving the sample or probe tip with respect to the other (probe tip or sample).  Modifying Tseng et al. to utilize a system controller would have also been obvious to one of ordinary skill in the art as a means of exercising greater control over the microscope as bias voltages need to be controlled and precise positioning of the sample with respect to the probe tip need to be adjusted. 

	   With respect to the limitation of claim 6, the combination (Tseng et al.) disclose that the microscope further comprises a cantilever (122 - Figure 1); and that the probe tip (106) is on the cantilever. 



	   With respect to the limitation of claim 8, the combination (Tseng et al.) disclose that the tip may be coated with a metal layer, which may include iridium-platinum alloy (col. 3, lines 65-67), which reads on the broad claim limitation of platinum. 

	   With respect to the limitation of claim 9, the combination (Tseng et al.) disclose that the distance between the probe tip and the sample is between 25 nm and 100 nm (probe tip (106) is brought into contact or near with a conductive particle (104) such that the particle attaches to the probe tip (col. 3, lines 34-37 and col. 4, lines 28-32).  Conductive particle has a dimension of 1.8 nm to 40 nm, such that the distance between the probe tip and the sample is approximately 1.8 to 40 nm of separation).  Moreover, positioning the probe tip with respect to the sample is well known in the force microscopy art such that one of ordinary skill in the art would be capable of controlling the force interaction between the tip and sample at the distance claim.  One of ordinary skill in the art would be motivated to operate at this distance in order to manipulate particles on the sample. 


s 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,656,511 (Tseng et al.) in view of US 6,866,898 (Baglin et al.) as applied to claim 1 above, and further in view of US 2003/0197123 (Mitchell et al.).
	   With respect to the limitations of claims 2-3, the combination discloses all of the limitations of the base claim, but fail to disclose that the probe tip has an apex tip area of more and three hundred square nanometers and less than ten thousand square nanometers; and the probe tip has an apex tip area between one thousand square nanometers and seven thousand five hundred square nanometers.
	   Mitchell et al. disclose a probe for use with an atomic force microscope, whereby the probe has a square cross-section, as shown in Figure 11.  The probe is further defined as having a lateral dimension in at least one direction of less than one micrometer (1000 nanometers), preferably less than 250 nanometers (paragraph [0040], lines 1-4).  Additionally, the probe is to have a width and thickness of less than 250 nanometers (abstract); or to probe holes, both lateral dimensions should be less than 250 nanometers (paragraph [0040], lines 4-6).  Providing a probe having lateral dimensions less than 250 nanometers allows the probe to be capable of attaining an apex tip area in the range of the claimed values.  Modifying the combination to create a larger surface area of tip would have been obvious to one of ordinary skill in the art as a means of allowing the tip surface to be used to manipulate objects on the sample more easily.  Additionally, the Examiner argues that the specific claims apex tip area ranges is a choice of design that would be obvious to one of ordinary skill in the art.  The range of values used for the apex tip area does not appear to be critical to the operability of the scanning probe microscope.  Moreover, the courts have ruled that "[W]here the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the courts have ruled "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929).


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,656,511 (Tseng et al.) in view of US 6,866,898 (Baglin et al.) as applied to claim 1 above, and further in view of US 2006/0207317 (Watanabe).
   With respect to the limitation of claim 4, the combination discloses all of the limitations of the base claim, claim 1, including that a bias voltage is applied between the probe tip and the sample; and the system controller (Baglin et al. - (62)) controls the bias voltage between the probe tip and the sample.  In both Tseng et al. and Baglin et al. the generation of an electrostatic force is likely between the probe tip and the sample due to the bias voltage applied causing the cantilever and thus the probe tip to bend towards the sample surface.  The combination does not expressly disclose the generation of a loading force or a specific value for this loading force.
paragraph [0033], lines 26-28); and a sample positioner (9) (piezo tube) to position the sample (S) in relation to the probe tip (paragraph [0033], lines 17-21).  Watanabe further discloses that AC voltage and DC voltages are applied between the probe and the surface of the sample to generate a composite electric field (paragraph [0026], lines 4-7).  Means are provided to measure the displacement amount of the cantilever with respect to the electrostatic force generated in the electric field (paragraph [0026], lines 7-9).  The electrostatic force imparting displacement to the cantilever is a loading force which is applied to the cantilever.  Modifying the combination to generate a loading force between the probe tip and the sample surface would have been obvious to one of ordinary skill in the art as a means of measuring the potential of the surface of the sample, which can be used to measure the surface shape of the sample (paragraph [0026], lines 7-11).  Watanabe fails to disclose the specific values for the electrostatic/loading force of the electric field.  The Examiner argues that creation of a specific loading force would be obvious to one of ordinary skill in the art by adjusting the bias voltage applied between the sample and the probe, the probe and sample materials, and the distance between the probe tip and the sample.  Moreover, the courts have ruled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the courts have ruled "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, In re Williams, 36 F.2d 436, 438 (CCPA 1929).

	   With respect to the limitation of claim 5, the combination discloses all of the limitations of the base claim, claim 1, including that the system controller (Baglin et al. - (62)) controls the bias voltage between the probe tip and the sample.  In both Tseng et al. and Baglin et al. the generation of an electric field is likely between the probe tip and the sample due to the bias voltage applied.  The combination does not expressly disclose the generation of an electrical field or a specific strength of electric field.
	   Watanabe discloses a scanning probe microscope, comprising a tip (2), a bias voltage source (11) (paragraph [0033], lines 26-28); and a sample positioner (9) (piezo tube) to position the sample (S) in relation to the probe tip (paragraph [0033], lines 17-21).  Watanabe further discloses that AC voltage and DC voltages are applied between the probe and the surface of the sample to generate a composite electric field (paragraph [0026], lines 4-7).  Modifying the combination to generate an electric field between the probe tip and the sample surface would have been obvious to one of ordinary skill in the art as a means of measuring the potential of the surface of the sample, which can be used to measure the surface shape of the sample.  Watanabe fails to disclose the specific strength of the electric field.  The Examiner argues that creation of a specific electric field would be obvious to one of ordinary skill in the art by adjusting the bias voltage applied between the sample and the probe.  Moreover, the courts have ruled that "[W]here the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the courts have ruled "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,656,511 (Tseng et al.) in view of US 6,866,898 (Baglin et al.) as applied to claim 1 above, and further in view of US 6,091,124 (Bayer et al.).
   With respect to the limitation of claims 8, the combination discloses all of the limitations of the base claim, including that the probe tip/stylus is made of metal; which may include iridium-platinum alloy (Tseng et al. - col. 3, lines 65-67); but, fail to disclose that the probe tip is coated with gold.
	   Bayer et al. disclose a micromechanical sensor for atomic force microscope profilometry utilizing a probe tip having a flat bottomed contact areas that is also electrically conductive through a metal coating (5) (col. 3, lines 49-52 and 56 - Figure 5).  The coating (5) can be a metal, such as chromium, aluminum, gold (Au), platinum (Pt) or others (col. 3, lines 56-58).  Modifying the combination to utilize a gold coating would .   


Claims 10-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,866,898 (Baglin et al.) in view of US 2006/0207317 (Watanabe), and US 2003/0197123 (Mitchell et al.).
   With respect to the limitations of claims 10 and 14, Baglin et al. disclose an atomic force microscope system (54 - Figure 4B), comprising:
      a probe tip (56) having an apex tip area;
      a voltage source (64) to apply a bias voltage between the probe tip and a sample (col. 6, lines 55-56 - Figure 4B);
      a sample positioner (piezo tube) to position the probe tip (56) in relation to the sample (col. 4, lines 1-2 and 9-10); and 
      a system controller (62) to control the voltage source and/or the sample positioner (col. 6, lines 54-57).  Baglin et al. likely also generates an electric field between the probe tip and the sample due to the bias voltage applied; however, Baglin et al. fail to expressly disclose the generation of an electrical field or a specific strength of electric field.  Baglin et al. likely also generates a loading force between the probe tip and the sample due to the bias voltage applied; however, Baglin et al. fail to expressly disclose the generation of a loading force or a value to the loading force generated.
   Watanabe discloses a scanning probe microscope, comprising a tip (2), a bias voltage source (11) (paragraph [0033], lines 26-28); and a sample positioner (9) (piezo tube) to position the sample (S) in relation to the probe tip (paragraph [0033], lines 17-21).  Watanabe further discloses that AC voltage and DC voltages are applied between the probe and the surface of the sample to generate a composite electric field (paragraph [0026], lines 4-7).  Means are provided to measure the displacement amount of the cantilever with respect to the electrostatic force generated in the electric field (paragraph [0026], lines 7-9).  The electrostatic force imparting displacement to the cantilever is a loading force, which is applied to the cantilever.  Modifying the combination to generate an electric field between the probe tip and the sample surface; and to generate a loading force between the probe tip and the sample surface would have been obvious to one of ordinary skill in the art as a means of measuring the potential of the surface of the sample, which can be used to measure the surface shape of the sample (paragraph [0026], lines 7-11).  Watanabe fails to disclose the specific strength of the electric field.  The Examiner, however, argues that creation of a specific electric field would be obvious to one of ordinary skill in the art by adjusting the bias voltage applied between the sample and the probe.  Moreover, the courts have ruled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the courts have ruled "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929).  Watanabe also fails to disclose the specific values for the electrostatic/loading force of the electric field.  The Examiner, however, argues that creation of a specific loading force would be obvious to one of ordinary skill in the art by adjusting the bias voltage applied between the sample and the probe, the probe and sample materials, and the distance between the probe tip and the sample.
	The combination of Baglin et al. in view of Watanabe fails to disclose that the probe tip has an apex tip area of more than 300 square nanometers and less than ten thousand square nanometers.
   Mitchell et al. disclose a probe for use with an atomic force microscope, whereby the probe has a square cross-section, as shown in Figure 11.  The probe is further defined as having a lateral dimension in at least one direction of less than one micrometer (1000 nanometers), preferably less than 250 nanometers (paragraph [0040], lines 1-4).  Additionally, the probe is to have a width and thickness of less than 250 nanometers (abstract); or to probe holes, both lateral dimensions should be less than 250 nanometers (paragraph [0040], lines 4-6).  Providing a probe having lateral dimensions less than 250 nanometers allows the probe to be capable of attaining an apex tip area in the range of the claimed values.  Modifying the combination to create a larger surface area of tip would have been obvious to one of ordinary skill in the art as a means of allowing the tip surface to be used to manipulate objects on the sample more easily.  Additionally, the Examiner argues that the specific claims apex tip area ranges is a choice of design that would be obvious to one of ordinary skill in the art.  The range of values used for the apex tip area does not appear to be critical to the operability of the scanning probe microscope.  Moreover, the courts have ruled that "[W]here the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the courts have ruled "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929).

	   With respect to the limitation of claim 11, the combination (Watanabe) discloses that the probe tip is coated with a conductive material (paragraph [0035], lines 5-6).

   With respect to the limitation of claim 12, the combination discloses that the distance between the probe tip and the sample is very small (nature of atomic force microscopes).  The combination fails to disclose that the separation distance is between 25 nm and 100 nm.  The Examiner argues that one of ordinary skill in the art would have the requisite ability to control an atomic force microscope to operate at the distances claimed in order to operate the microscope to manipulate particles on the sample.  The separation distance claimed also does not appear to be critical to the operability of the scanning probe microscope.  Moreover, the courts have ruled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the courts have ruled "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929).

	   With respect to the limitation of claim 13, the combination (Mitchell et al.) discloses that the probe tip has an apex tip area between one thousand square nanometers and seven thousand five hundred square nanometers.  The probe is further defined as having a lateral dimension in at least one direction of less than one micrometer (1000 nanometers), preferably less than 250 nanometers (paragraph [0040], lines 1-4).  Additionally, the probe is to have a width and thickness of less than 250 nanometers (abstract); or to probe holes, both lateral dimensions should be less than 250 nanometers (paragraph [0040], lines 4-6).  Providing a probe having lateral dimensions less than 250 nanometers allows the probe to be capable of attaining an apex tip area in the range of the claimed values.  Modifying the combination to create a larger surface area of tip would have been obvious to one of ordinary skill in the art as a means of allowing the tip surface to be used to manipulate objects on the sample more easily.  Additionally, the Examiner argues that the specific claims apex tip area ranges is a choice of design that would be obvious to one of ordinary skill in the art.  The range In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the courts have ruled "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929).

	   With respect to the limitation of claim 15, the combination (Baglin et al. - Figure 4B; Watanabe (3)(2) - Figure 1) further comprises a cantilever, the probe tip disposed on the cantilever.

   With respect to the limitation of claim 17, the combination (Baglin et al. (piezo tube) - Figure 4B; Watanabe (9) - Figure 1) further discloses that the sample positioner moves in three directions orthogonal to each other.  A piezo tube is well known in the force microscopy art for moving in the XYZ directions.  Watanabe disclose that the moving means (9) moves in three dimensions.


16 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,866,898 (Baglin et al.) in view of US 2006/0207317 (Watanabe), and
US 2003/0197123 (Mitchell et al.) as applied to claim 10 above, and further in view of US 6,094,971 (Edwards et al.).
	   With respect to the limitations of claim 16, the combination discloses all of the limitations of the base claim, claim 10; however, the combination fails to further disclose a tuning fork, the probe tip being on a tuning fork.
   Edwards et al. disclose a scanning probe microscope that utilizes a probe (6) attached to a tuning fork (2).  The probe (6) may consist of a wire comprised of metal, such as gold or platinum to name but a couple (col. 4, lines 42-45).  Additionally, a bias voltage source may be used to allow the potential of the probe tip to be controlled independently (col. 4, lines 54-56).  Electrostatic properties of the sample surface may also be mapped (col. 4, lines 59-60).  Modifying the combination to utilize a tuning fork would have been obvious to one of ordinary skill in the art as a means of attaining high-resolution imaging which does not damage the tip or sample by shearing the tip across the sample surface (col. 3, lines 46-51).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art disclose various atomic force microscopes that utilize a bias voltage between a probe tip and a sample; and various force microscope tips that have large areas or are flat.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.